Case: 14-41338      Document: 00513106301         Page: 1    Date Filed: 07/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                                July 7, 2015
                                    No. 14-41338
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS MARIN-ARRELLANES, also known as Jesus Marin-Arellanes,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:14-CR-1031-1


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Jesus Marin-Arrellanes was convicted of one count of illegal reentry into
the United States and was sentenced to serve 46 months in prison. Now, he
challenges the district court’s determination that his prior North Carolina
conviction for conspiracy to commit robbery with a dangerous weapon was a
crime of violence (COV) under U.S.S.G. § 2L1.2 and an aggravated felony under
8 U.S.C. § 1326(b)(2).       He argues that his prior conviction should not be


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41338     Document: 00513106301     Page: 2   Date Filed: 07/07/2015


                                  No. 14-41338

considered a COV or a § 1326(b)(2) aggravated felony because it lacks an overt
act requirement. Because he did not raise this argument in the district court,
we review for plain error only.
      To establish plain error, Marin-Arrellanes must show a forfeited error
that is clear or obvious and that affects his substantial rights. See Puckett v.
United States, 556 U.S. 129, 135 (2009). If he makes such a showing, we have
discretion to correct the error but will do so only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id.
      Marin-Arrellanes asserts that his current argument is foreclosed by
United States v. Pascacio-Rodriguez, 749 F.3d 353, 367-68 (5th Cir. 2014). In
that case we held that a Nevada conviction for conspiracy to commit murder,
which likewise does not require an overt act, constituted a COV for purposes
of the § 2L1.2(b)(1)(A)(ii) enhancement.           Pascacio-Rodriguez rejected
arguments similar to those raised by Marin-Arrellanes. In view of Pascacio-
Rodriguez, Marin-Arrellanes has not established clear or obvious error on the
part of the district court.
      Although we affirm the district court’s judgment, summary disposition
is not appropriate. See United States v. Holy Land Found. for Relief & Dev.,
445 F.3d 771, 781 (5th Cir. 2006). Accordingly, we deny Marin-Arrellanes’s
motion for summary disposition.
      AFFIRMED; MOTION DENIED.




                                        2